Citation Nr: 1613341	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received. 
 
2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD (adjustment disorder with mixed anxiety and depression).


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and T.B.  

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which the RO in Winston-Salem, North Carolina denied the petition to reopen the claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) with the RO's decision in November 2012.  The RO issued a statement of the case (SOC) in March 2014 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later in March 2014.  The Board notes that jurisdiction over this claim was transferred to the RO in Philadelphia, Pennsylvania, which has certified the appeal to the Board.

In December 2015, the Veteran, his mother, and T.B. testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Thereafter, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).   

In the February 2009 rating decision, the RO essentially reopened the Veteran's PTSD claim, and in the March 2014 SOC, the RO declined to reopen the Veteran's PTSD claim.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing the first and second matters set forth on the title page.

With respect to the third issue listed on the title page, the Board notes that VA treatment records associated with the claims file reflect psychiatric diagnoses other than PTSD-specifically, adjustment disorder with mixed anxiety and depression.  As this matter was not previously considered, new and material evidence is not required, and de novo consideration is appropriate.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996 (holding that a claim based on a new diagnosis is a new claim).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  Thus, consistent with the evidence of record, and the Board has also expanded the appeal to encompass the matter of service connection for adjustment disorder mixed with anxiety and depression.  Given the favorable disposition of this claim (as explained below), the Veteran is not prejudiced by the Board's consideration of this matter, in the first instance. 

As for the matter of representation, in April 2012, the Veteran appointed private attorney William C. Haynes as his representative via a properly executed VA Form 21-22a, Appointment of Individual as Claimant's Representative .  In December 2014, the Veteran appointed the American Legion as his accredited representative via a properly executed VA  Form 21, 22,  Appointment of Veterans Service Organization as Claimant's Representative . In November 2015, the Veteran private attorney Jeremy S. Montgomery, as his representative via a properly executed VA Form 21-22a.  The Board recognizes the change in representation.   

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing the request to reopen the claim for service connection for PTSD, as well as the matter of service connection for an acquired psychiatric disorder other than PTSD is set forth below.  The claim for service connection for PTSD, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished. 
 
2.  In a February 2009 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  Although the Veteran filed an NOD in August 2010 and a September 2010 SOC was issued, the Veteran did not perfect an appeal with a timely-filed substantive appeal.   
 
3.  New evidence associated with the claims file since the February 2009 denial relates to unestablished facts necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

4.  Although no psychiatric complaints, findings or diagnosis was/were documented in service, a competent, persuasive opinion indicates that there is at least as likely as not a medical relationship between currently diagnosed adjustment disorder mixed with anxiety and depression and the Veteran's military service, to include experiences alleged to have occurred therein.


CONCLUSIONS OF LAW

1.  The RO's February 2009 rating action denying service connection for PTSD is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.104 , 20.302(a), 20.1103 (2015). 
 
2.  As additional evidence received since the February 2009 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability other than PTSD-specifically, adjustment disorder mixed with anxiety and depression-are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable dispositions of the request to reopen the claim for service connection for PTSD and the matter of service connection for an acquired psychiatric disorder other than PTSD (adjustment disorder mixed with anxiety and depression), the Board finds that all notification and development action needed to render a fair decision on these aspects of the appeal has been accomplished. 

A.  Request to Reopen Claim for Service Connection for PTSD

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110  (West 2002 and 2014); 38 C.F.R. § 3.303  (2005-2015). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)  (2005-2015).

By way of background, the Veteran filed a claim for service connection for PTSD in June 2008.  The evidence of record at that time included service treatment and personnel records, VA treatment records, and various written statements from the Veteran asserting the occurrence of combat-related trauma.  However, this evidence contained nothing to verify the Veteran's assertions.  The RO denied the claim in February 2009, as the Veteran's in-service stressor was not verified.  The Veteran filed an NOD in response to the denial in September 2009, but did not perfect an appeal with a timely-filed substantive appeal.      

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) ; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In June 2011, the Veteran submitted a claim indicating his desire to reopen his previously denied claim for service connection for PTSD.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the claim is the RO's February 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512 -013 (1992). 

Pertinent evidence added to the claims file since the February 2009 RO decision includes VA treatment records, a December 2011 Disability Benefits Questionnaire (DBQ) report, and written statements and oral testimony from the Veteran, his mother, and T.B. on his behalf. 

Of note, an August 2012 VA treatment record references a diagnosis of PTSD in September 2011.  An August 2015 VA treatment record also notes a diagnosis of PTSD.  The December 2011 DBQ examiner also found that the Veteran was exposed to in-service stressors related to the Veteran's fear of hostile military or terrorist activity, which were adequate for a diagnosis of PTSD.  Specifically, the DBQ examiner indicated that the Veteran's account of witnessing "a mother holding the body of her deceased daughter after a shooting" and "direct combat" served as adequate stressors to support a diagnosis of PTSD.  Furthermore, the Veteran testified during the December 2015 hearing that he suffered flashbacks, nightmares, hypervigilance, as a result of fear associated with hostile and military terrorist activities, specifically, witnessing the death of a sergeant while serving in a combat zone in Iraq.  He has generally suggested that he experienced fear associated with in-service events.

The Board finds that the above-described evidence-when considered in light of the Veteran's prior assertions with respect to being traumatized by combat-related experience while in service, and an applicable change in regulation-provides a basis for reopening the Veteran's claim for service connection for PTSD.  Since the Board's February 2009 decision, in 2010, 38 C.F.R. § 3.304(f) was revised to add the provisions of 38 C.F.R. § 3.304(f)(3).  The revision creates a new evidentiary standard for substantiating PTSD claims based on fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (July 13, 2010); Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f)  that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The Board finds that the evidence added since the February 2009 RO decision is "new" in that it was not before the Board at the time that the Veteran's prior claim was denied and is not duplicative or cumulative of the evidence previously of record.  Moreover, the evidence is "material" in that it relates to the claim for service connection for PTSD.  This evidence, while certainly not conclusive, relates to unestablished facts necessary to substantiate the claim for service connection-possible verification of ab in-service stressor and relationship between such stressor and current symptoms.  Thus, when considered in light of the evidence previously of record, the Veteran's consistent assertions of combat-related trauma in service, and the 2010 regulatory revision, this evidence raises a reasonable possibility of substantiating the claim to the extent that, at a minimum, it meets the requirements for obtaining a VA examination and opinion.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The de novo claim for service connection for PTSD is addressed in the remand below.  

B.  Service Connection for an Acquired Psychiatric Disorder
Other Than PTSD

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The report of the Veteran's January 2002 pre enlistment examination documents a normal psychiatric evaluation.  While the report of the Veteran's August 2006 separation physical examination documents history of alcohol abuse, no psychiatric disorder is noted in that report or in service treatment records.  

The Veteran's post-service treatment records document diagnoses of "other specified trauma and stressor related disorder-adjustment-like disorder with anxiety" noted in a September 2015 VA treatment record and adjustment disorder mixed with anxiety and depression documented in the December 2011 DBQ report.   Thus, current disability is shown.  Moreover, the Board finds that, with application of the benefit-of-the-doubt doctrine, the evidence of record on the question of whether the current acquired psychiatric disorder other than PTSD is medically related to service presents a plausible basis for allowance of the claim. 

In this regard, the December 2011 DBQ examiner opined that the Veteran's  adjustment disorder mixed with anxiety and depression was at least as likely as not related to or caused by his fear of hostile military or terrorist activity.  As rationale, the examiner stated that the Veteran's PTSD was in partial remission, now diagnosed as adjustment disorder mixed with anxiety and depression, which was associated with "witnessing of a dead girl and regular combat."  The examiner further stated that his opinion was based on a clinical interview with the Veteran, a review of records, and examination.  The VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Notably, there is no contrary medical evidence or opinion of record.  While the December 2011 DBQ examiner's opinion is not definitive, it was rendered in terms sufficient to apply the benefit-of-the-doubt doctrine. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 .  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Given the pertinent lay and medical evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of his claim, the Board finds that service connection for acquired psychiatric disability other than PTSD-specifically, adjustment disorder mixed with anxiety and depression-is  warranted. 


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.

Service connection for an acquired psychiatric disorder other than PTSD, diagnosed as adjustment disorder mixed with anxiety and depression, is granted.


REMAND

The Board finds that further AOJ action on the Veteran's claim for service connection for PTSD, on the merits is warranted.

The current record does not clearly resolve questions as to current diagnosis of PTSD.  In this regard, the December 2011 DBQ examiner found the Veteran did not have a current diagnosis of PTSD under the criteria for DSM-IV, but that the Veteran was exposed to in-service stressors related to his fear of hostile military or terrorist forces, and that such stressors were adequate to support a diagnosis of PTSD.  he DBQ examiner also opined that the Veteran's PTSD was now in "partial remission" and that he likely suffered from PTSD "during and after his return from service."   Also of record is a September 2011 diagnosis of PTSD and an August 2015 diagnosis of PTSD reflected in treatment records.  

The Board notes that while the December 2011 DBQ report provides a sufficient basis, in part, to reopen the claim (as discussed above), that opinion does not provide sufficient evidence to resolve the claim for service connection for PTSD, on the merits.  As noted, also of record are VA treatment records dated both before and after the date of the DBQ report documenting diagnoses of PTSD during a time frame pertinent to the current claim on appeal.  In this regard, the Board points out that the requirement of the existence of a current disability is satisfied when a veteran has the claimed disability shortly prior to the filing of or at the time he files his claim for service connection ,or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim for service connection for PTSD, on the merits,, and that examination to obtain further medical findings/opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to arranging to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Lebanon VA Medical Center (VAMC), dated through September 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, to ensure that all outstanding VA records are obtained, the AOJ should obtain from the Lebanon VAMC all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran since September 2015 ,following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the appellant furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Lebanon VAMC all outstanding records of mental health evaluation and/or treatment of 
the Veteran dated since September 2015.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the
claims file. 

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist..  

The contents of the entire, electronic claims file (in VBMS and Virtual VA) , to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include  psychological testing, if appropriate) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination/testing results and review of the record, the examiner should clearly indicate whether the Veteran meets-or, at any time pertinent to the current June 2011 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of in-service stressor(s) related to fear associated with hostile military and terrorist activity (even if currently resolved or asymptomatic).

If the examiner determines that the Veteran does not meet, and has not met, the diagnostic criteria for PTSD, he or she should reconcile such conclusions findings with the September 2011 and August 2015 diagnoses of PTSD (reflected in treatment records), and the assessment of PTSD "in partial remission" reflected in the December 2011 DBQ report. 

If a diagnosis of PTSD resulting from the identified stressor(s) is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

In addressing the above, the examiner must consider and discuss all pertinent lay and medical evidence (to include that referenced above).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for PTSD.   

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b) as appropriate.

Otherwise, adjudicate the claim for service connection for PTSD, on the merits, in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.
 
8.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


